Citation Nr: 1730710	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-20 711 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a left shoulder injury.  

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a right shoulder injury.

3.  Entitlement to service connection for residuals of a left shoulder injury.

4.  Entitlement to service connection for residuals of a right shoulder injury.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from October 1970 to January 1978.  He served in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The Veteran requested a hearing in connection with these claims in his April 2010 VA Form 9.  He later withdrew that request in December 2015.


FINDINGS OF FACT

1.  The Veteran did not timely appeal the November 2005 rating decision that denied service connection for residuals of left and right shoulder injuries, and did not submit new and material evidence within one year after the rating decision was issued.

2.  Some of the new evidence received since the November 2005 rating decision relates to unestablished facts necessary to substantiate the claims for entitlement to service connection for residuals of left and right shoulder injuries and raises a reasonable possibility of substantiating those claims.  

3.  The probative, competent evidence is against a finding that the Veteran's left shoulder injury is related to active duty service.

4.  The probative, competent evidence is against a finding that the Veteran's right shoulder injury is related to active duty service.

5.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantial gainful employment.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a left shoulder injury.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a right shoulder injury.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for entitlement to service connection for residuals of a left shoulder injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for residuals of a right shoulder injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

6.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

The RO denied the Veteran's claim of service connection for residuals of left and right shoulder injuries in a November 2005 rating decision, finding that evidence had not been submitting showing a relationship between a current shoulder disability and shoulder complaints during service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2005).

The evidence received since the November 2005 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156 (2016).  For example, in November 2009 the Veteran submitted multiple buddy statements dating the onset of observable complaints of shoulder pain to his time during service.  This new evidence addresses the reason for the previous denials; that is, a nexus to service, and raises a reasonable possibility of substantiating the claims.  The credibility of this evidence is presumed for purposes of reopening the claims.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.    

Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2016).

The Veteran has asserted that his shoulder disabilities are related to active duty service.  The Veteran reported in a written statement that his shoulder pain began during service and that it has persisted since separation from service.

As it pertains to an in-service event or injury, there is evidence that the Veteran sought treatment for shoulder pain during service, particularly for the right shoulder.  However, there is some evidence of complaints of left shoulder pain as well.  He reported injuring his shoulder while playing football during service.  The Veteran was medically discharged from service due to his ankle disability, and there was no evidence of a shoulder disability noted on his Physical Evaluation Board.  The Veteran later reported that there had been no change in his condition when he separated from service.  

As it pertains to a current disability, the Veteran has been diagnosed with left shoulder arthritis and has complained of right shoulder pain, although a current right shoulder disability has not been diagnosed.  

As it pertains to a nexus between the Veteran's current shoulder disabilities with active duty service, the evidence is negative to his claims.  In April 2009 the Veteran underwent VA examination in connection with his claims.  He reported having joint pain that he rated as an eight on a pain scale of one to ten.  He also reported having fatigability and lack of endurance with the shoulders, but he indicated that he had never required surgery for the shoulders.  On physical examination the Veteran had no edema in the extremities, and he exhibited left shoulder tenderness, but there was no evidence of fatigue, weakness, lack of endurance, or incoordination.  The Veteran had a slight reduction in range of motion testing, but his strength and reflexes were normal.  The Veteran had x-rays of the shoulders that showed arthritis in the left shoulder, but a normal right shoulder.  The Veteran was diagnosed with degenerative joint disease of the left shoulder.  No diagnosis was rendered for the right shoulder.

In August 2009 the Veteran's file was reviewed by a VA examiner, who opined that the Veteran's left shoulder disability was not caused by or related to military service, but instead was due to aging.  In making this determination the VA examiner reviewed the file and noted that the Veteran's Medical Evaluation Board report when he left service showed no evidence of a chronic shoulder disability of either shoulder, and that there was no evidence of degenerative joint disease of either shoulder.  The VA examiner also noted that there was no evidence of degenerative joint disease during the presumptive period after separation from service.  The Board notes that there are no other opinions of record.

The August 2009 opinion is strengthened by the findings of a VA examination performed in March 1978, shortly after the Veteran separated from service.  At that time the Veteran reported that sometimes he had right shoulder discomfort when his neck was hurting.  After an examination, a VA orthopedic surgeon's impression was that there was no clinical evidence of rotator cuff lesions in either shoulder.  No shoulder condition was diagnosed.  

Overall, the Board notes that the evidence is negative to the Veteran's claims.  Although the VA examiner did not definitively make an opinion on the Veteran's right shoulder etiology, there was rationale indicating it was not related to service in that neither shoulder disability was noted at the Medical Evaluation Board proceedings, and that there was no treatment for either shoulder during the presumptive period after separation from service.  The Board has afforded the VA examiner's opinion great probative weight because it is based on a review of the claims file to include the Veteran's lay statements and is consistent with other evidence of record.  Again, no shoulder disability was found in either shoulder after examination by an orthopedic surgeon shortly after the Veteran separated from service.  The Veteran has not offered additional evidence to suggest a nexus between the disabilities and active duty service, nor has he shown a chronicity of symptoms outside of his own lay statements and a buddy statement describing general deterioration of the body.  The Board has carefully considered the Veteran's service treatment records that show that he did seek treatment during service for the shoulders, but that these were not mentioned at separation from service or within the presumptive period after separation.  While there is evidence of a current left shoulder disability and complaints related to the right shoulder, there is nothing to suggest that any current shoulder disabilities carry a nexus to active duty service.  

While the Veteran is competent to offer statements about things he observed through his senses, such as pain, as a layperson he is not competent to diagnose a shoulder disability or to offer an opinion about the etiology of such a disability, to include whether the pain he experienced during service is related to his current disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the VA examiner's medical opinion is more probative than any lay statement by the Veteran.  It is noted that the Veteran's reports of shoulder pain beginning during service were considered by the VA examiner.  

In making this determination, the Veteran has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, this doctrine is not for application and service connection must be denied.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single 
body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  Id. 

Here, the Veteran is currently service-connected for hypertensive heart disease associated with hypertension, rated as 30 percent disabling from August 13, 2003; degenerative arthritis of the bilateral ankles, rated as 20 percent from January 21, 1978 to October 11, 2002; compression fractures of C5 and C6 with ankylosing spondylitis, rated as noncompensable from January 21, 1978 and rated as 20 percent from March 3, 2008; osteoarthritis of the right ankle with a limited range of motion, rated as 10 percent disabling from October 11, 2002; osteoarthritis of the left ankle with a limited range of motion, rated as 10 percent disabling from October 11, 2002; hypertension, rated as noncompensable from January 21, 1978, and rated as 10 percent disabling from May 5, 2003; tinnitus, rated as 10 percent disabling from January 12, 2015; hemorrhoids, rated as noncompensable from January 21, 1978; right thumb injury with postoperative scar, rated as noncompensable from January 21, 1978; erectile dysfunction, rated as noncompensable from February 10, 2005; and bilateral hearing loss, rated as noncompensable from January 12, 2015.  His combined disability rating is 60 percent from March 3, 2008.  Therefore, he does not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(a). The Board notes that this does not foreclose the possibility of a TDIU rating on an extraschedular basis; however, as discussed below, the Board finds that the Veteran has not been shown to be unable to secure or follow a substantially occupation due to service-connected disability; therefore, referral for consideration of a TDIU rating on an extraschedular basis is not warranted.  See 38 C.F.R. § 4.16(b).  

The question in a TDIU claim is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In this case, the Veteran asserted in his application that he was unable to work due to his neck, ankles, and shoulders.  He reported that he last worked in August 2004 as a car salesman.  The Veteran's last employer asserted that the Veteran invoked his rights under the Family Medical Leave Act and he was unable to return at the end of this period and was terminated.  The Veteran also relayed that he has a high school education.

In April 2009 the Veteran underwent VA examination in connection with his claim.  The Board notes that the VA examiner reviewed all of the Veteran's service-connected disabilities, but the Board will focus on the Veteran's service connected ankles and neck disabilities, as well as his shoulder disability, since those were the disabilities he asserted prevented him from working.  The Veteran reported that he took medication for his neck pain and that he had pain and a decreased range of motion.  Nonetheless he asserted that he was able to walk without an assistive device, but that he had to rest after 100 yards of walking.  As far as functional limitations, the Veteran asserted that he was unable to turn his head to look in different directions, and that this affected his driving.  The Veteran reported that the arthritis in his knees and ankle caused weakness and fatigability, but that he was able to ambulate unassisted.  He asserted that his arthritis caused functional limitations with bending, standing, and walking.  

On physical examination he had a normal gait without edema in the extremities.  He had some tenderness in the ankles and left shoulder, but there was no objective evidence of fatigue, weakness, lack of endurance, or incoordination.  The VA examiner noted that the Veteran had no functional limitations with standing and walking.  Likewise in the neck on examination, the Veteran was not functionally limited by fatigue, weakness, lack of endurance, or incoordination.  After the examination, the VA examiner opined that the Veteran's service connected disabilities did prevent him from being gainfully employed in heavy duty work, but they did not preclude gainful employment in light duty work.  The VA examiner also indicated that the Veteran's shoulder and knee disabilities did prevent him from doing heavy or light duty work; however, the Board finds that this may have been a typographical error as the physical examination findings showed minimal gait difficulties and very little functional loss as a result of the shoulders.  Regardless, the Board notes that the Veteran's shoulder and knee disabilities are not service-connected; therefore they would not qualify in determining his ability to obtain and maintain substantial gainful employment.  

December 2009 and October 2010 VA heart examination reports reflect the Veteran's report that his hypertensive heart disease had no functional impairment or limitation on his occupation.  July 2014 VA examination reports indicate that the Veteran's heart disease, hypertension and hemorrhoids do not impact his ability to work.  His ankles and neck reportedly did impact his ability to work in that his ankle disabilities caused pain with walking and standing and his neck disability caused a marked decrease in range of motion of the neck limiting the Veteran's ability to turn his neck in all parameters.  An April 2005 VA examination report indicates that the Veteran's erectile dysfunction does not impact his ability to work.  An audiological examination report from that same month indicates that the Veteran's hearing loss and tinnitus do not impact the ordinary conditions of life including the ability to work, although the Veteran did note difficulty understanding people clearly at times.  

The Board notes that there is no other medical opinion of record suggesting that the Veteran is unable to work due to his neck, ankles, or any combination of his service-connected disabilities.  Although the Board obtained records from the Social Security Administration that determined that the Veteran was unable to work, it was primarily due to his knee disability, which, as discussed, is not service-connected.  The Social Security Administration also considered the Veteran's ankle disability, but the ankle disability alone would not preclude employment.  The Board notes that the Veteran has carried his ankle disability since separation from service and during that time he was able to maintain substantial gainful employment for many years despite his limitations.  

The Board notes that the Veteran's disabilities may cause him some functional loss, but not to the extent that they would preclude employment.  Although the Veteran left his last job after invoking his rights to the Family Medical Leave Act, there is no evidence that he left the job due to a service-connected disability.  Additionally, the VA examiners found that the Veteran's disabilities would preclude heavy exertional work, but not light exertional work.  There is some evidence that the Veteran had prior work in insurance sales from 1986 to 1990, which would qualify as light exertional work.  The Veteran has a high school education but also took special vocational training in insurance according to his statements to the Social Security Administration.  There is nothing to suggest that he could not return to this kind of work.

While the Board recognizes that the Veteran's physical disabilities may affect his ability to work, there is nothing to suggest that they would impede employment.  Service connection is not in effect for any mental disorders and the record does not support a finding that the combination of his service-connected disabilities would preclude sedentary work.  Additionally, with his high school diploma and vocational training, the Board finds that the Veteran is capable of obtaining employment in an environment where he could do light or sedentary work.  

Given the Veteran's education, prior employment, and the limitations described by the evidence of record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.  Thus, entitlement to a TDIU is not appropriate in this case, and referral for an evaluation for extraschedular TDIU is likewise not appropriate.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2016).  








      (CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received the claim for entitlement to service connection for residuals of a left shoulder injury is reopened.

New and material evidence having been received the claim for entitlement to service connection for residuals of a right shoulder injury is reopened.

Entitlement to service connection for residuals of a left shoulder injury is denied.

Entitlement to service connection for residuals of a right shoulder injury is denied.

Entitlement to a TDIU is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


